DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of August 23, 2021. The rejections are stated below. Claims 1, 3-10, and 12-19 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s amendment and are arguments concerning 35 U.S.C. 103 have been and are persuasive so therefore the rejection has been withdrawn. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “As amended herein, the pending claims, consistent with the disclosure of the instant application (e.g., [J0104-0175, etc.), recite operations and configurations that practically apply proof of provenance processing by integrating the ability to determine provenance in a specific payment network infrastructure to enable a proof of provenance for item(s) to be acquired using payment protocols over a payment network, in conjunction with processing a payment transaction for the item(s).”.  
The additional elements of a processor, memory comprising computer application programs, acquirer server, and provenance server recited in claims 1, 10, and 19 do not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea 
Applicant argues “Even assuming, arguendo, that the pending claims are directed to an abstract idea, they surely recite something significantly more than the abstract idea itself. In determining whether the pending claims recite something significantly more than the alleged abstract idea, the Office must consider the elements of each claim both individually and as an ordered combination to determine whether the additional elements transform the nature of the claim into a patent eligible application. See, Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018).”   With respect to the additional elements of a processor, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	 Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a proof of provenance transaction. 
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 1 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
payment network server for processing a proof of provenance transaction, the payment network server comprising:

a processor;
a memory in communication with the processor, the memory comprising computer application programs that are executable by the processor, wherein, when the computer application programs are executed by the processor, the processor is configured to: 
receive, from a merchant device associated with a merchant, via an acquirer server, a transaction request message for a payment transaction between the merchant and a user for purchase of an item, the transaction request message including a proof of provenance identifier specific to the item and payment account details associated with the user;
transmit the proof of provenance identifier to a proof of provenance server; receive an authorization message from the proof of provenance server indicating an approval or denial of the proof of provenance identifier; transmit the transaction request message to an issuer server;
receive a response from the issuer server indicating an approval or denial of the payment transaction;
in response to both the authorization message indicating approval and the response from the issuer server indicating approval, identify a proof of provenance account of the user, based on the payment account details included in the transaction request message; and append the proof of provenance identifier to the proof of Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., payment network server, processor, memory comprising computer application programs, and a provenance server are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, the additional elements; payment network server, processor, memory comprising computer application programs, and a provenance (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 19 and hence the claims 10 and 19 are rejected on similar grounds as claim 1.
The limitations of claims 3-9 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Dependent claims 3-9 and 12-18 further define the abstract idea that is present in their respective independent claims 1, 10, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1, 3-10, and 12-19 are directed to an abstract idea. Thus, the claims 1, 3-10, and 12-19 are not patent-eligible.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bodorik et al. [US Pub No. 2020/0211005 A1] and Clark et al. [US Pub No. 2019/0109713 A1].

6.	Regarding claim 1, Bodorik teaches a payment network server for processing a proof of provenance transaction, the payment network server comprising:
a processor (0162);
a memory in communication with the processor (0162), the memory comprising computer application programs that are executable by the processor, wherein, when the computer application programs are executed by the processor (0162), the processor is configured to: 
transmit the proof of provenance identifier to a proof of provenance server (0110-0111, 0140, 0281).
Bodorik does not disclose however Clark teaches receive, from a merchant device associated with a merchant, via an acquirer server, a transaction request message for a payment transaction between the merchant and a user for purchase of an item, the transaction request message including a proof of provenance identifier specific to the item and payment account details associated with the user (Clark 0022, 0072).  
Bodorik does not disclose however Clark teaches receive an authorization message from the proof of provenance server indicating an approval or denial of the proof of provenance identifier (Clark 0022, 0072).  

Bodorik does not disclose however Clark teaches receive a response from the issuer server indicating an approval or denial of the payment transaction (Clark 0022, 0072).  
Bodorik does not disclose however Clark teaches in response to both the authorization message indicating approval and the response from the issuer server indicating approval, identify a proof of provenance account of the user, based on the payment account details included in the transaction request message (Clark 0022, 0072).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bodorik to include the teachings of Clark.  The rationale to combine the teachings would be to accurately and consistently identify which device, software, or user/owner posted a transaction for addition to a distributed ledger.

7.	Claims 10 and 19 recite similar language as to claim 1 and stand rejected on the same grounds.

8.	Regarding claims 3 and 12 Bodorik in view of Clark discloses payment network server of claim 2, wherein the processor is further configured to:
transmit the proof of provenance identifier and the payment account details to the proof of provenance server for updating a proof of provenance identity associated with the proof of provenance identifier for updating a proof of provenance identity associated with the proof of provenance identifier (Bodorik 0110-0111, 0140, 0281).

9.	Regarding claims 4 and 13 Bodorik in view of Clark discloses the payment network server of claim 1, wherein the processor is further configured to: 
In response to the authorization message indicating denial and the response from the issuer server indicating approval, receive a request to reverse the approved transaction request message; and transmit the request to the issuer server (Bodorik 0148).

10.	Regarding claims 5 and 14 Bodorik in view of Clark discloses the payment network server of claim 1, wherein the payment network server is combined with the proof of provenance server (Bodorik 0162).

11.	Regarding claims 6 and 15 Bodorik in view of Clark discloses the payment network server of claim 5, wherein the processor is further configured to:

receive a request to obtain the proof of provenance identity of the proof of provenance identifier from the payment network server (Bodorik 0110-0111, 0140, 0281);
determine a proof of provenance host associated with the received proof of provenance identifier (Bodorik 0110-0111, 0140, 0281);
transmit the received proof of provenance identifier to the determined proof of provenance host (Bodorik 0110-0111, 0140, 0281);

Bodorik does not disclose however Clark teaches transmit the authorization message indicating the approval of the proof of provenance identifier based on the received proof of provenance identity to the payment network server (0095, 0132, 0169).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bodorik to include the teachings of Clark.  The rationale to combine the teachings would be to provide to customers confidence that the product they are about to purchase is necessarily the product it purports to be.

12.	Regarding claims 7 and 16 Bodorik in view of Clark discloses the payment network server of claim 5, wherein the processer is further configured to:
	receive a request to obtain the proof of provenance identity of the proof of provenance identifier from a computing device (Bodorik 0110-0111, 0140, 0281);
determine a proof of provenance host associated with the received proof of provenance identifier (Bodorik 0110-0111, 0140, 0281);
transmit the received proof of provenance identifier to the determined proof of provenance host (Bodorik 0110-0111, 0140, 0281);
receive the proof of provenance identity associated with the transmitted proof of provenance identifier from the determined proof of provenance host (Bodorik 0110-0111, 0140, 0281).


13.	Regarding claims 8 and 17 Bodorik in view of Clark discloses the payment network server of claim 5, wherein the processer is further configured to:
receive a request to update the proof of provenance identity, the request comprising the proof of provenance identifier and the payment account details (Bodorik 0110-0111, 0140, 0281);
determine a proof of provenance host associated with the received proof of provenance identifier (Bodorik 0110-0111, 0140, 0281);
Bodorik does not disclose however Clark transmit the received request to the determined proof of provenance host (0095, 0132, 0169).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Bodorik to include the teachings of Clark.  The rationale to combine the teachings would be to provide to customers confidence that the product they are about to purchase is necessarily the product it purports to be.

14.	Regarding claims 9 and 18 Bodorik in view of Clark discloses the payment network server of claim 5, wherein the processer is further configured to:

update the proof of provenance account based on the proof of provenance identifier (Bodorik 0110-0111, 0140, 0281).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698